DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “the apex of the curved support” which renders the claims indefinite. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherer in US Patent 7766023.
Regarding Claim 1, Scherer teaches an indoor tent comprising: a first upper support (A, see below); a second upper support (B), wherein the first upper support and second upper support are configured to bisect each other at a first midpoint of a lateral axis (along C) of the indoor tent, the first midpoint being offset from a second midpoint of a longitudinal axis (along D) of the indoor tent, the second midpoint being closer to a rear (the right end) of longitudinal axis than a front of the longitudinal axis; a curved support (16), the curved support having a first end (at E) coupled to a first proximal end of the first upper support, a second end (at F) coupled to a second proximal end of the second upper support, wherein the curved support cross the first upper support between the first midpoint and a first distal end of the first upper support and the curved support cross the second upper support between the first midpoint and a second distal end of the second upper support. 


    PNG
    media_image1.png
    631
    668
    media_image1.png
    Greyscale


Regarding Claim 2, Scherer teaches a first front leg (G) and a second front leg (12), the first front leg and the second front leg being positioned between the apex of the curved support and the second midpoint along the longitudinal axis, the first front leg being configured to be coupled with the first distal end of the first upper support, and the second front leg being configured to be coupled with the second distal end of the second upper support. 
Regarding Claim 3, Scherer teaches a front panel (22 supported at the front) that is configured to be coupled to the first front leg, the second front leg, and the curved support, wherein a base of the front panel is positioned between the apex (at H) of the curved support and the second midpoint and a top of the front panel is coupled with the apex. 
Regarding Claim 7, Scherer teaches that a first height of the apex (at the rear apex) of the curved upper support is greater than a second height of the first end of the curved support and the second end of the curved support (see Fig. 2). 
Regarding Claim 8, Scherer teaches a piece of fabric (such as 22 in Fig. 3) that is configured to be coupled to the curved support, the first upper support, and the second upper support. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scherer as applied to Claim 3 above in view of Cantwell et al. in US Patent 4827958. Scherer teaches front (J) and rear (K) panels with the rear panel lacking an opening but is silent on the explicit use of an opening in the front panel. Cantwell teaches a tent with front (3) and rear (5) panels, the front panel including an opening (15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scherer by adding an opening to the front panel as taught by Cantwell in order to allow the user to enter and exit the tent.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer as applied to Claim 2 above in view of Surek et al. in US Patent 9215935. Scherer is silent on the use of anchors on the lower ends of the legs. Surek teaches a tent with legs (104/106) and anchors (800) positioned on lower surfaces of the first front leg and the second front leg, the anchors being configured to be positioned under and contact an article of furniture (the legs of “couch” 12/14), wherein the article of furniture is a couch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scherer by adding anchors as taught by Surek in order to allow the user to secure a couch under the tent canopy.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer as applied to Claim 8 above in view of Krutzikowsky in US Patent 3356098. Scherer teaches that sidewalls (22) have a wider lower end than upper end (see Fig. 2)  but fails to teach rollable sidewalls. Krutzikowsky teaches a tent including sidewalls (24/64) configured to be rolled upward (see Fig. 3) to expose a chamber within the tent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scherer by adding rollable sidewalls as taught by Krutzikowsky in order to ventilate the interior of the tent.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer as applied to Claim 1 above in view of Knipschild in US Patent 8087423 Scherer is silent on the use of tension straps. Knipschild teaches an indoor tent including a pair of front legs (A/B), a pair of rear legs (C/D); a first tension strap (E) having a first end that is coupled to a first of the pair of front legs and a second end that is coupled to a second of the pair of rear legs; a second tension strap (F) having a first end that is coupled to a second of the pair of front legs and a second end that is coupled to a first of the pair of rear legs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scherer by adding tension straps as taught by Knipschild in order to better keep the tent in the intended shape. Scherer, as modified, would inherently have the intersection point of the first tension strap and the second tension strap offset from the bisection of the first upper support and second upper support along the longitudinal axis because of the location of the legs with respect to the overall tent shape.



    PNG
    media_image2.png
    565
    701
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang, Scherer ‘292, Zheng, Mueller and Li teach tents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636